Citation Nr: 1312114	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-36 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis, and if so, entitlement to service connection for the same.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, entitlement to service connection for the same.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, and if so, entitlement to service connection for the same.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to an increased rating for residuals of a right wrist fracture, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable evaluation for sensorineural hearing loss aurium, left.

10.  Entitlement to nonservice-connected pension.

11.  Entitlement to special monthly pension.

12.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Veteran's assertion that he suffers from depression as the result of service or a service-connected disability, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained entirely duplicative information, such as past rating decisions, that are already in the claims file.

The Veteran has raised the issue of entitlement to service connection for a disability of the ears manifested by pain and dizziness with occasional staggering.  See the Veteran's January 2008 statement.  As this matter has not yet been adjudicated, it is referred to the Agency of Original Jurisdiction for the appropriate consideration.

The issues of entitlement to service connection for hepatitis, an acquired psychiatric disorder, a low back disability, a cervical spine disability, bilateral carpal tunnel syndrome, and headaches; increased ratings for right wrist fracture and left ear hearing loss disability; nonservice-connected pension; special monthly pension; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.   In a September 1985 decision, the Board denied service connection for hepatitis.

2.  The evidence received since the September 1985 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

3.  In an April 2001 rating decision, the RO denied service connection for major depression and a low back disability; the Veteran did not appeal.

4.  The evidence received since the April 2001 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability.

5.  The veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The Board's September 1985 decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d) , 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The April 2001 rating decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d) , 20.1103 (2012).

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The claim for a higher disability rating for tinnitus is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis, an acquired psychiatric disorder, and a low back disability; accordingly, no further discussion of the VCAA is necessary with respect to these claims.

Petitions to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Hepatitis

The RO denied service connection for residuals of hepatitis in a July 1983 rating decision.  It determined that although the Veteran had been treated for infectious hepatitis in 1975, there were no residuals.  The Board then denied the appeal in September 1985, also finding that the evidence revealed no residual disability.

The evidence of record at the time of the Board's September 1985 decision included service treatment records showing that the Veteran was hospitalized in June 1975 with acute viral hepatitis.  Hepatitis was still resolving when the Veteran separated from service in July 1975.  

On VA examination in March 1983, no residuals of hepatitis were detected.

Since the Board's September 1985 decision, evidence added to the record includes a January 2004 VA laboratory report indicating that the Veteran was positive for the hepatitis C virus.  A March 2008 VA outpatient record indicates that the Veteran had hepatitis C virus antibodies.  

The evidence received since the September 1985 decision shows current findings of hepatitis.  As such, the Board finds that the defect existing at the time of the September 1985 rating decision is cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	Major Depression

Service connection for major depression was denied in an April 2001 rating decision.  The RO determined that the condition was not incurred in service and was not secondary to the Veteran's right wrist fracture residuals.  

At the time of the April 2001 rating decision, the record included service treatment records showing that the Veteran endorsed nervous trouble at separation in 1975.  He was noted to be psychiatrically normal on examination.  

In an August 1983 statement, the Veteran related that he had been treated following service.  He stated that he had good mental health at that time, but requested that he be evaluated as a preventive measure.

In August 2000 the Veteran stated that his skeletal condition had caused his emotional condition to deteriorate to the point that he suffered from depression and nervousness.

Since the April 2001 rating decision, the Veteran's statements have been added to the record.  In January 2008 he indicated that he received treatment at private facilities following service.

A January 2008 VA treatment record indicates a diagnosis of major depressive disorder.

An April 2009 report by J.A.A., M.D. indicates Dr. A's belief that the Veteran's major depression was related to service.  

In a March 2012 report, D.L.R., Ph.D. indicated her belief that the Veteran's service-connected medical problems were significant factors in his depression.

The evidence received since the April 2001 rating decision includes that suggesting a relationship between the currently diagnosed major depressive disorder and the Veteran's service and his service-connected disabilities.  As such, the Board finds that the defects existing at the time of the April 2001 rating decision are cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	Low Back Disability

Service connection for L4-L5 disc herniation was denied in an April 2001 rating decision.  The RO determined that the disability was not incurred during service and was not related to the service-connected right wrist disability.

The evidence of record at the time of the April 2001 rating decision included service treatment records.  They indicate that the Veteran fell in September 1972, injuring his right wrist.  At separation, the Veteran endorsed recurrent back pain.  The examiner made no comment with respect to this endorsement, and the veteran's spine was noted to be normal on clinical examination.  

The record also included the report of an August 1999 MRI which showed a central left L4-L5 herniation as well as foramina stenosis.

An August 2000 record from a private chiropractor indicates that the Veteran had been undergoing treatment since July 2000 for pain in his low back.

In an April 2009 report, L.E.C., M.D. indicated his belief that the Veteran's low back disability was related to injuries in service.  

The evidence received since the April 2001 rating decision includes that suggesting a relationship between the currently diagnosed low back disability and the Veteran's service.  As such, the Board finds that a defect existing at the time of the April 2001 rating decision is cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.


Increased Rating for Tinnitus

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  However, VA is not required to provide notice under 38 U.S.C.A. § 5103(a)  of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current diagnostic code 6260 and by the previous versions of diagnostic code 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Similarly, there is no additional duty to assist the claimant concerning this claim.  VA is not required to assist a claimant in developing evidence to substantiate a claim under 38 U.S.C.A. § 5103A  where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

The veteran has requested an increased evaluation for tinnitus, alleging that his symptoms have worsened.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994). 

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran reports that he has a constant, variable intensity, high-pitched tinnitus in both ears, which is worse in a quiet environment and at night.  See VA audio examination reports dated in December 2007 and March 2008.  In an April 2009 statement, a private physician indicated that tinnitus had worsened over the years and had caused difficulty with hearing.  The Veteran's hearing loss is evaluated separately and the Veteran's assertion that he also has pain in the ears with dizziness and occasional staggering has been referred to the agency of original jurisdiction to determine whether service connection is warranted therefore.  The symptoms associated with tinnitus, the constant, variable intensity, high-pitched tinnitus, are contemplated by the rating criteria for recurrent tinnitus.  As the evidence does not show that the schedular criteria for tinnitus are inadequate, referral for extraschedular consideration is not warranted.



ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for hepatitis is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for major depression is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.

Entitlement to a schedular evaluation in excess of 10 percent for tinnitus is denied.


REMAND

As an initial matter, the record indicates that the Veteran is in receipt of Social Security Administration  (SSA) disability benefits.  In that regard, the Board observes that during an April 2009 psychiatric evaluation, the Veteran reported that he had been in receipt of SSA benefits since February 2009.  The basis for his receipt of such benefits is not clear.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Service Connection Claims

In the context of claims for service connection, there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Regarding the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and carpal tunnel syndrome, the Board observes that one theory of entitlement under which the Veteran seeks service connection is on a secondary basis.  Review of the claims file reveals that he has not been notified of the evidence and information necessary to support a claim for service connection on a secondary basis.  Such notice should be issued.

	Hepatitis

The Veteran seeks service connection for hepatitis.  The Board observes that in an April 2009 report, R.J.P., M.D. indicated that the Veteran's problems included hepatitis B virus and hepatitis C virus.  As there is a current diagnosis, and evidence of treatment for acute viral hepatitis during service, the Board concludes that an examination to determine the nature and etiology of the current hepatitis is appropriate.

	Acquired Psychiatric Disorder

The record contains evidence suggesting that the Veteran's current psychiatric disorder is related either to service or to his service-connected disabilities.  In that regard, the Board notes that a December 2007 certification from the San Patricio Mental Health Center indicates that the Veteran was a participant in treatment in approximately 1976.  An April 2009 evaluation report by J.A.A., M.D. indicates Dr. A's conclusion that major depression was related to service.  Moreover, a March 2012 report by C.L.R. Ph.D. indicates her conclusion that depression is related to chronic wrist pain and tinnitus, both of which are service-connected disabilities.  Because there is evidence of a current diagnosis and medical statements suggesting that this diagnosis is related either to service or a service-connected disability, the Board concludes that an examination is warranted.

	Low Back Disability, Headaches, and Cervical Spine Disability

Service treatment records reflect that in September 1972, the Veteran fell and injured his right wrist.  He has subsequently indicated that this fall also resulted in injury to his low back.  As noted above, there are medical statements suggesting that the current low back disability is related to service.  Specifically, Dr. C. stated in April 2009 that the Veteran's claimed back disability is related to service.  As there is evidence of an incident in service and medical statements suggesting that the current low back disability is related to service, the Board concludes that an examination is warranted to determine the etiology of the claimed low back disability.

Service treatment records reflect that in May 1974, the Veteran reported that he had been hit in the head with an iron pipe.  He states that this occurred when he was working in the motor pool, and the pipe fell from the ceiling.  In a January 2008 statement he noted that he had experienced headaches since that time.  He also stated that he had experienced neck pain since the incident.  Because there is evidence of an injury in service and the Veteran claims to have had symptoms related to headaches and neck pain since that time, the Board finds that an examination is warranted to determine the etiology of these claimed disabilities.


Increased Rating Claims

	Right Wrist	

The Veteran most recently underwent a VA joints examination in February 2008.  The examiner noted that the Veteran had dorsiflexion to 50 degrees and palmar flexion to 55 degrees.  He indicated that functional limitation was "50 to 70 degrees dorsi flexion, 55 to 80 degrees palmar flexion."  He also noted that the Veteran was additionally limited by pain during repetitive range of motion of the right wrist, but did not indicate whether range of motion was additionally limited to less than 50 degrees of dorsiflexion and 55 degrees of palmar flexion.  As the functional limitation caused by pain is unclear, the Board concludes that a current examination is necessary in order to properly evaluate this disability.

	Left Ear Hearing Loss
	
A VA audiological examination was most recently conducted in February 2008.  In an April 2009 report, L.Y.P., M.D. indicated that the Veteran's tinnitus had worsened over the years causing difficulty with hearing.  She also noted that audiometry in March 2009 had shown mild to severe high frequency sensorineural hearing loss in the left ear.  It is unclear to the Board whether such reflects worsening of the Veteran's left ear hearing loss disability.  The Board therefore concludes that a current examination is warranted.

Nonservice-connected Pension, Special Monthly Pension, and TDIU

The Veteran seeks nonservice-connected pension.  In an April 2012 statement, his attorney noted that he had not been afforded examinations to determine the severity of his nonservice-connected disabilities for the purpose of determining his entitlement to pension.  On remand, the RO should review the claims files and consider whether additional examinations are warranted to assist in determining the Veteran's entitlement to nonservice-connected pension.  

Also, the Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for special monthly pension and a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Finally, it is noted that VA medical records dated in May 2007 reflects that the Veteran was going to file a Workers Compensation claim for his back problems, however, it is unclear if he did so.  This should be clarified on remand.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran appropriate notice regarding the evidence and information necessary to support a claim of entitlement to service connection on a secondary basis.  

2.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim.  The Veteran should be asked to provide or authorize the release of any additional records from Dr. Perez Diaz, M.D., including the results of audiological testing in March 2009.  The Veteran should also be asked to clarify whether he filed a Workers Compensation claim for his back problems.  If so, development to obtain those records through the appropriate agency, including the U.S. Department of Labor should be undertaken.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named non-VA records the RO is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken until the steps set forth above have been completed.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current hepatitis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present forms of hepatitis.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hepatitis is related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

5.  Schedule the Veteran for a VA examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder began in or is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is due to any service-connected disability (e.g., tinnitus, hearing loss, and right wrist fracture residuals).

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is aggravated (i.e., increased in severity) beyond the natural progress due to any service-connected disability (e.g., tinnitus, hearing loss, and right wrist fracture residuals).  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

6.  Schedule the Veteran for a VA examination to determine the etiology of the claimed low back disability, cervical spine disability, and headaches; as well as to determine the current severity of the Veteran's right wrist disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

Service Connection Claims
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed low back disability, cervical spine disability, or headaches are related to any disease or injury in service.  

Increased Rating Claim
The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right wrist disability.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner's report should include a description of the above factors, including any additional limitation of motion, due to any of the above factors that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

7.  Schedule the Veteran for a VA audiological examination to determine the current severity of his left ear hearing loss.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

In addition to objective testing, the examiner should elicit information from the Veteran concerning the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

8.  Upon completion of the above development, review the expanded record and carry out any additional development indicated, to include additional examinations if deemed necessary.

9.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


